Title: From George Washington to John Fitzgerald, 11 August 1793
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Philadelphia Augt 11th 1793.

I received your favor of the 3d instant a few days ago.
 If there be any specific agreement, in writing, between Mr Whiting and the occupant of my Lot in Alexandria, I must abide by it, however erroneous the measure; provided it shall appear that the tenant has, or is in a way & condition to comply with his part of the contract. If no such written agreement can be exhibited, I shall not think myself under obligation to suffer the present family to remain longer in possession; for I well remember the conversation you allude to, in your presence; and I recollect also, to have been told by my deceased Nephew, Majr Washington, that this, or some other occupant of the house, a little before, or after that conversation, had engaged to inclose the Garden with a good Post & Rail or Plant fence, and to repair the Houses completely. If these are not done the most h⟨e⟩ can expect, is to be permitted to go off quietly.
 Under this explanation of my ideas, respecting the business, I shall leave it to you, my dear Sir, to act for m⟨e⟩ as you w⟨oul⟩d for yourself, & I shall feel myself very much obliged by it.
 I am pleased to find by your statement of matters, that the concer⟨ns⟩ of the Potomac are in so prosperous a way—its funds so respectable—an[d] that we may shortly look to reimbursements by the Tolls. From the Shenondoah will the great harvest come. interest & policy therefore point mos⟨t⟩ strongly to exertions in that quarter. with sincere esteem & regard I am always Your Affectionate

Go: Washington

